Exhibit 10.2

 

BELDEN INC.

PERFORMANCE STOCK UNIT AWARD AGREEMENT

([Absolute/Relative] PSUs)

THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) is effective as
of the date shown as the Date of Grant on the attached Notice of Award (the
“Grant Date”) by and between Belden Inc., a Delaware corporation (the “Company”)
and the individual shown as the Grantee on the attached Notice of Award (the
“Grantee”).

WHEREAS, the Grantee is an executive or management employee of the Company, a
subsidiary or an affiliate, and has been selected by the Compensation Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”) to
receive a grant of the number of Performance Stock Units reflected on the
attached Notice of Award (the “PSUs”) representing, subject to certain
restrictions, a certain number of shares (the “Shares”) of the Company’s common
stock, $0.01 par value per share (the “Common Stock”), such number to be based
on the attainment of performance objectives and vesting conditions as provided
below, and to enter into a Performance Stock Unit Agreement in the form hereof;

NOW THEREFORE, the Company and the Grantee hereby agree as follows:

1.             GRANT OF PSUs.    The Company hereby grants to the Grantee on the
Grant Date the PSUs. Each PSU represents the right to receive between zero (0)
and two (2) Shares depending on the attainment of Company performance objectives
in accordance with Section 2 below. The Grantee shall have no direct or secured
claim in any specific assets of the Company or the Shares to be issued to the
Grantee under Section 6 hereof and will have the status of a general unsecured
creditor of the Company. The PSUs are granted under the Company’s 2011 Long Term
Incentive Plan (the “Plan”) and shall be subject to the terms and conditions of
the Plan and this Agreement. Capitalized terms used in this Agreement without
further definition shall have the same meanings given to such terms in the Plan.

2.             PERFORMANCE OBJECTIVES; VESTING.

(a)       Award Period; Performance Objectives.      The award period (“Award
Period”) during which performance shall be measured is [January 1, 20[    ]/the
Grant Date] through December 31, 20[    ]. The Committee has established a
threshold, target and maximum for such Award Period for [consolidated free cash
flow/relative total shareholder return compared to an index of peer
companies. The total shareholder return will be measured by comparing the
average prices during the first twenty trading days of the Award Period to the
average prices during the last twenty trading days of the Award Period]. The
Company’s actual performance relative to the threshold, target and maximum will
result in a conversion factor (the “Conversion Factor”). After the Award Period,
the Committee shall apply the Conversion Factor to determine the number (if any)
of Shares to be awarded for each PSU based on Company performance during the
Award Period, which determination shall be final, conclusive and binding (the
Shares that

 

1



--------------------------------------------------------------------------------

are so awarded are the “Shares”). In the event that the application of the
Conversion Factor results in a fractional amount of a Share, the result will be
rounded to the nearest whole number of Shares. The right of the Grantee to
receive the Shares will vest and become nonforfeitable (“Vest”) on the later of
(i) the Committee’s approval of the Conversion Factor and (ii) the third
anniversary of the Grant Date.

(b)         Death or Disability During Award Period.      If, prior to the
Performance Determination Date and while employed by the Company or one of its
subsidiaries or affiliates, the Grantee dies or becomes disabled (and leaves the
Company or one of its subsidiaries or affiliates) in accordance with any Company
disability policy then in effect, then the Grantee (or, as the case may be, the
person entitled by will or the applicable laws of descent and distribution)
shall, after the Award Period, be entitled to receive a prorated portion of the
Shares that would otherwise (but for such death or disability) be awarded to the
Grantee after the Award Period pursuant to Section 2(a) above, such prorated
portion being a fraction whose numerator shall be the number of days of the
Grantee’s employment by the Company or one of its subsidiaries or affiliates
during the Award Period prior to such death or disability and the denominator of
which shall be [one thousand ninety-six (1,096)].

(c)         Retirement During Award Period.      If, prior to the Performance
Determination Date and while employed by the Company or one of its subsidiaries
or affiliates, the Grantee retires from employment with the Company or one of
its subsidiaries or affiliates at a time that the Grantee has attained either
(A) 55 years of age and 10 years of consecutive employment with the Company or
(B) 65 years of age, then the right to receive any Shares resulting from the
unvested PSUs shall immediately Vest in full. Notwithstanding the preceding
sentence, the PSUs must be outstanding for a minimum holding period prior to the
retirement date in order for the accelerated vesting to occur. For a grant
vesting 100% in three years, this holding period shall be one year for the
entire grant. For a grant vesting 100% in five years, this holding period shall
be three years for the entire grant. Delivery of the resulting Shares, if any,
shall be made according to the schedule indicated in Section 2(a).

(d)         Other Employment Termination During Award Period.    Except as
otherwise described in this Section 2, if the Grantee’s employment with the
Company or one of its subsidiaries or affiliates is otherwise terminated during
the Award Period, any and all PSUs shall be forfeited, cancelled and terminated
upon such termination. For purposes of this Agreement, the applicable
termination date shall be Grantee’s final day actively performing his or her job
duties, without regard to any severance or garden leave arrangement.

(e)         Change in Control During Award Period.  Immediately preceding the
occurrence of a Change in Control of the Company (as defined in Section 10(d)
below), any and all unvested PSUs shall be converted to restricted stock units
(the “RSUs”) based on a Conversion Factor of 1.00. The RSUs shall then Vest
according to the Vesting Schedule described on the attached Notice of Award. If
the Grantee’s employment is terminated by the Company or one of its subsidiaries
or affiliates without Cause (as defined in Section 10(e) below) (other than for
death or disability) or by

 

2



--------------------------------------------------------------------------------

Grantee for Good Reason (as defined in Section 10(f) below), in either case,
within two years following the Change in Control, any and all unvested RSUs
shall immediately Vest in full. All vested RSUs shall be paid to the Grantee as
provided in Section 5 hereof.

3.           NATURE OF GRANT.        In accepting the grant, the Grantee
acknowledges, understands and agrees that:

(a)       the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;

(b)       the grant of the PSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of PSUs, or benefits in
lieu of PSUs, even if PSUs have been granted in the past;

(c)       all decisions with respect to future PSUs or other grants, if any,
will be at the sole discretion of the Committee;

(d)       Nothing in this Agreement, the PSU grant or the Grantee’s
participation in the Plan shall create a right to employment or confer upon the
Grantee any right to continue in the employ of the Company, the Grantee’s
employer (the “Employer”), or any subsidiary or affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company, the Employer or any subsidiary or affiliate, as applicable, or
the rights of the Grantee, which rights are expressly reserved by each, to
terminate the Grantee’s employment relationship (if any) at any time and for any
reason, with or without cause;

(e)       the Grantee is voluntarily participating in the Plan;

(f)       the PSUs and the Shares are not intended to replace any pension rights
or compensation;

(g)      subject to Article 21.13 of the Plan, the PSUs and the Shares, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

(h)      the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;

(i)        no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs or RSUs resulting from the termination of the Grantee’s
employment relationship (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Grantee is employed or the terms of the Grantee’s employment agreement, if any),
and in consideration of the grant of the PSUs to which the Grantee is otherwise
not entitled, the

 

3



--------------------------------------------------------------------------------

Grantee irrevocably agrees never to institute any such claim against the
Company, any subsidiary or affiliate or the Employer, waives the Grantee’s
ability, if any, to bring any such claim, and releases the Company, any
subsidiary and affiliate and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

(j)       for purposes of the PSUs, the Grantee’s employment relationship will
be considered terminated as described in Section 2(d) (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where the Grantee is employed or the
terms of the Grantee’s employment agreement, if any). The Board shall have the
exclusive discretion to determine when the Grantee is no longer an Employee for
purposes of the awarding of Shares (including whether the Grantee may still be
considered to be an Employee while on an approved leave of absence); and

(k)       the Grantee acknowledges and agrees that neither the Company, the
Employer nor any subsidiary or affiliate shall be liable for any foreign
exchange rate fluctuation between the Grantee’s local currency and the United
States Dollar that may affect the value of the PSUs or of any amounts due to the
Grantee pursuant to the settlement of the PSUs, or the subsequent sale of any
Shares acquired upon the settlement of the PSUs.

4.           NO TRANSFER OR ASSIGNMENT OF PSUs OR RSUs; RESTRICTIONS ON
SALE.    Except as otherwise provided in this Agreement, the PSUs, the RSUs and
the rights and privileges conferred thereby shall not be sold, pledged or
otherwise transferred (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment, levy or similar process until
the Shares are delivered to the Grantee or his designated representative. The
Grantee agrees not to sell any Shares at any time when applicable laws or
Company policies prohibit a sale. This restriction shall apply as long as the
Grantee is an employee of the Company or one of its subsidiaries or affiliates.

5.           DELIVERY OF SHARES.    As of the date on which the PSUs or RSUs
Vest, the Company shall issue to the Grantee a stock certificate (or register
the Shares in book-entry form) representing a number of Shares equal to the
number of PSUs multiplied by the Conversion Factor (rounded to the nearest
integer) or the number of RSUs then vested.

6.           RESPONSIBILITY FOR TAXES.

(a)       Generally.    The Grantee acknowledges that, regardless of any action
taken by the Company or, if different, the Employer, the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains
the Grantee’s responsibility and

 

4



--------------------------------------------------------------------------------

may exceed the amount actually withheld by Company or the Employer. The Grantee
further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including, but not limited to, the
grant of the PSUs, the grant, vesting or settlement of the PSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the PSUs to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax
result. Prior to any relevant taxable or tax withholding event, as applicable,
the Grantee agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.

(b)      Multiple Jurisdiction.    If the Grantee is subject to Tax-Related
Items in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, the Grantee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(c)      Tax Withholding.  The Grantee authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

(i)      withholding from the Grantee’s wages or other cash compensation paid to
the Grantee by the Company and/or the Employer;

(ii)     withholding from proceeds of the sale of Shares acquired upon
settlement of the PSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization without further consent); or

(iii)    withholding in Shares to be issued upon settlement of the PSUs.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Grantee will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Common Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
the Grantee is deemed to have been issued the full number of Shares subject to
the vested PSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. Further, the Grantee
agrees to pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of the Grantee’s participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if the Grantee fails to comply
with the Grantee’s obligations in connection with the Tax-Related Items.

 

5



--------------------------------------------------------------------------------

7.           LEGALITY OF INITIAL ISSUANCE.    No Shares shall be issued unless
and until the Company has determined that:

(a)       It and the Grantee, at the Company’s expense, have taken any actions
required to register or qualify the Shares under the U.S. Securities Act of
1933, as amended or any local, state, federal or foreign securities law or
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, that the Company shall, in its
absolute discretion, deem necessary or advisable;

(b)       Any applicable listing requirement of any stock exchange or other
securities market on which the Common Stock is listed has been satisfied; and

(c)       Any other applicable provision of local, state, federal or foreign
laws and regulations have been satisfied, including but not limited to exchange
control laws.

The Grantee understands that the Company is under no obligation to register or
qualify the Shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares. Further, the Grantee agrees that the Company shall have
unilateral authority to amend the Plan and the Agreement without the Grantee’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.

8.           DATA PRIVACY.    The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this Agreement and any other PSU
grant materials by and among, as applicable, the Employer, the Company and any
subsidiary and affiliate for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all PSUs or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Grantee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

The Grantee understands that Data will be transferred to such broker and/or
stock plan service provider as may be designated by the Company from time to
time (“Designated Broker”), which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local

 

6



--------------------------------------------------------------------------------

human resources representative. The Grantee authorizes the Company, the
Designated Broker and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. Further, the Grantee
understands that the Grantee is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks
to revoke the Grantee’s consent, the Grantee’s employment status or career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Grantee’s consent is that the Company would not be
able to grant the Grantee PSUs or other equity awards or administer or maintain
such awards. Therefore, the Grantee understands that refusing or withdrawing the
Grantee’s consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that the Grantee may contact the
Grantee’s local human resources representative.

9.           NO ADVICE REGARDING GRANT.    The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan, or the Grantee’s acquisition
or sale of the underlying Shares. The Grantee is hereby advised to consult with
the Grantee’s own personal tax, legal and financial advisors regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.

10.         MISCELLANEOUS PROVISIONS.

(a)       Rights as a Stockholder.    Neither the Grantee nor the Grantee’s
representative shall have any rights as a stockholder with respect to any Shares
underlying the PSUs until the date that the Company is obligated to deliver such
Shares to the Grantee or the Grantee’s representative.

(b)       No Dividend Equivalents.    No dividends or dividend equivalents shall
accrue on the PSUs.

(c)       Anti-Dilution.    In the event that any change in the outstanding
Common Stock of the Company (including an exchange of Common Stock for stock or
other securities of another corporation) occurs by reason of a Common Stock
dividend or split, recapitalization, merger, consolidation, combination,
exchange of Shares or other similar corporate changes, other than for
consideration received by the Company therefor, the number of PSUs awarded
hereunder and the number of resulting Shares, shall be appropriately adjusted by
the Committee whose determination shall be conclusive, final and binding;
provided, however that fractional Shares shall be rounded

 

7



--------------------------------------------------------------------------------

to the nearest whole share. In the event of any other change in the Common
Stock, the Committee shall in its sole discretion determine whether such change
equitably requires a change in the number or type of Shares subject to RSUs and
any adjustment made by the Committee shall be conclusive, final and binding.

(d)       Change in Control.   A “Change in Control” of the Company shall be
deemed to have occurred if any of the events set forth in any one of the
following subparagraphs shall occur:

(i)       The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either (y)
the then-outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or (z) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1) and (2) of subsection
(iii) of this definition;

(ii)      Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board;

(iii)     Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such

 

8



--------------------------------------------------------------------------------

Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, and (2) at least a majority of
the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(iv)      Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

(v)      For purposes of clarification, the sale by the Company of a subsidiary
or affiliate that employs Grantee shall not constitute a Change in Control of
none of the events set forth in Sections 10(d)(i)-(iv) have occurred.

(e)       Cause.  “Cause” shall mean:

(i)       Grantee’s willful and continued failure to perform substantially his
duties owed to the Company or its affiliates after a written demand for
substantial performance is delivered to him specifically identifying the nature
of such unacceptable performance, which is not cured by Grantee within a
reasonable period, not to exceed thirty (30) days;

(ii)      Grantee is convicted of (or pleads guilty or no contest to) a felony
or any crime involving moral turpitude; or

(iii)     Grantee has engaged in conduct that constitutes gross misconduct in
the performance of his employment duties.

An act or omission by Grantee shall not be “willful” if conducted in good faith
and with Grantee’s reasonable belief that such conduct is in the best interests
of the Company.

(f)       Good Reason.  “Good Reason” shall mean, without the express written
consent of Grantee, the occurrence of any of the following events:

(i)       Grantee’s base salary or annual target cash incentive opportunity is
materially reduced;

(ii)      Grantee’s duties or responsibilities are negatively and materially
changed in a manner inconsistent with Grantee’s position (including status,
offices, titles, and reporting responsibilities) or authority; or

(iii)     The Company requires Grantee’s principal office to be relocated more
than 50 miles from its location as of the date immediately preceding the Change
in Control.

Prior to any termination by Grantee for “Good Reason,” Grantee shall provide the
Company not less than thirty (30) nor more than ninety (90) days’ notice, with

 

9



--------------------------------------------------------------------------------

specificity, of the grounds constituting Good Reason and an opportunity within
such notice period for the Company to cure such grounds. The notice shall be
given within ninety (90) days following the initial existence of grounds
constituting Good Reason for such notice and subsequent termination, if not so
cured above, to be effective.

(g)      Incorporation of Plan.   The provisions of the Plan are incorporated by
reference into these terms and conditions.

(h)      Inconsistency.     To the extent any terms and conditions herein
conflict with the terms and conditions of the Plan, the terms and conditions of
the Plan shall control.

(i)       Notices.   Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he most recently provided to the
Company.

(j)       Entire Agreement; Amendments.    This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof. The Committee shall have authority, subject
to the express provisions of the Plan, to interpret this Agreement and the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
to modify the terms and provisions of this Agreement, to impose other
requirements on Grantee where necessary or advisable for legal or administrative
reasons, to require Grantee to sign additional agreements or undertakings to
impose additional requirements and to make all other determinations in the
judgment of the Committee necessary or desirable for the administration of the
Plan. The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in this Agreement in the manner and to the
extent it shall deem necessary or desirable to carry it into effect. All action
by the Committee under the provisions of this paragraph shall be final,
conclusive and binding for all purposes.

(k)      Governing Law; Venue.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, as such laws
are applied to contracts entered into and performed in such State, without
giving effect to the choice of law provisions thereof. For purposes of
litigating any dispute that arises under the grant or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Missouri, agree that such litigation shall be conducted in the courts of the St.
Louis County, or the federal courts for the United States for the Eastern
District of Missouri, where this grant is made and/or to be performed.

 

10



--------------------------------------------------------------------------------

(l)       Successors.

(i)       This Agreement is personal to the Grantee and, except as otherwise
provided in Section 5 above, shall not be assignable by the Grantee otherwise
than by will or the laws of descent and distribution, without the written
consent of the Company. This Agreement shall inure to the benefit of and be
enforceable by the Grantee’s legal representatives.

(ii)       This Agreement shall inure to the benefit of and be binding upon the
Company and its successors. It shall not be assignable except in connection with
the sale or other disposition of all or substantially all the assets or business
of the Company.

(m)     Severability.   If any provision of this Agreement for any reason should
be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.

(n)      Headings.    The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(o)      Counterparts.   This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute but one and the same instrument.

(p)      Language.  If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

(q)      Electronic Delivery and Acceptance.    The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

(r)       Insider Trading Restrictions/Market Abuse Laws.    The Grantee
acknowledges that, depending on the Grantee’s country of residence, the Grantee
may be subject to insider trading restrictions and/or market abuse laws, which
may affect the Grantee’s ability to acquire or sell Shares or rights to Shares
(e.g., PSUs) under the Plan during such times as the Grantee is considered to
have “inside information” regarding the Company (as defined by the laws in the
Grantee’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be

 

11



--------------------------------------------------------------------------------

imposed under any applicable Company insider trading policy. The Grantee is
responsible for complying with any applicable restrictions and are advised to
speak with a personal legal advisor on this matter.

(s)       Waiver.    The Grantee acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Grantee or any other participant.

By accepting this grant, the Grantee hereby acknowledges receipt of this
Agreement and accepts the PSUs granted hereunder, and further agrees to the
terms and conditions hereinabove set forth.

 

12



--------------------------------------------------------------------------------

NOTICE OF AWARD OF BELDEN INC.

 

1.

Participant Name:  [[FIRSTNAME]] [[LASTNAME]]

 

2.

Number of Shares:  [[SHARESGRANTED]]

 

3.

Option Price:  N/A

 

4.

The Date of Grant:  [[GRANTDATE]]

 

5.

The Expiration Date of the Option: N/A

 

Vesting Schedule:

[[ALLVESTSEGS]]

 

A-1